﻿238.	Mr. President, my first words will
be to express, on behalf of the delegation of Paraguay, the great pleasure with which we learned of the election of the Vice President of the Republic of Panama, Mr. Jorge Illueca, to preside over this session of the Assembly, which is undoubtedly the most important world forum, the proceedings of which will be so positively marked by the intelligent leadership which we are entitled to expect from his distinguished talents.
239.	The problems of the world are complex and a matter of concern, which makes the work of this forum a very difficult undertaking, if we are to keep the dialogue going and stimulate interest in solutions which will not only be just but will also strengthen confidence in the Organization and warrant the hopes and expectations of the peoples. The President has the most eminent and distinguished qualifications and comes from a noble background and we have every hope that his wise conduct of the proceedings will ensure the success of this thirty- eighth session.
240.	Thirty-eight years have elapsed since the San Francisco Conference and the world has not yet rid itself of problems, nor could it have been expected to, because, given the human condition, that would be Utopian. Nevertheless, we have to recognize that a solid moral scaffolding has been erected and that violations, negative facts, regressive conduct and opposition to the norms for coexistence within the global community have not gone unnoticed. They give rise to reactions, arouse criticism and condemnation, or generate solidarity, depending on the situation. As a result, there has been a definition and a deepening of a universal conscience in the future of which we must believe in order to increase our efforts on its behalf and to prepare the advent of a more coherent future, better structured around the ideals of justice, liberty, equal opportunity for all nations and an open spirit so that together we can reduce material inequality within the framework of co-operation and integration.
241.	One source of tension follows another, problems multiply and become more complicated, danger assures alarming proportions threatening to spark unforeseeable conflagrations. However, above this is the desire for peace and the determination not to slacken the efforts to reach agreements which can solve problems or conflicts with the least sacrifice. This favourable attitude towards peaceful understandings is confirmed even in a negative sense when these problems or conflicts drag on endlessly but are kept at controllable levels, awaiting an opportune moment to be rooted out. It is a reality worth studying because no situation can last indefinitely in this way, since the patience to hope and trust can be rewarded by cruel disappointment and frustration, which lead to desperate remedies.
242.	In the 38 years of the Organization's existence there have been many local conflicts which have disturbed an era which, in global terms, may be defined as one of peace and development, in spite of discrepancies and contradictions which have not always been merely anecdotal or superficial. Therefore, we must recognize that it is necessary to do much more to overcome local and regional conflicts, and at the same time promote co-operation, so that by multiplying our efforts, development in peace will become an encouraging characteristic of countries and regions, particularly those which need to do so much more to raise themselves to a decent level within the world community. In this process, which should not be delayed —and this will not be the first time this has been said— industrialized countries, particularly the super-Powers, which together form a privileged minority in the world family of nations, bear particular responsibilities, ranging from creating a climate of tranquillity and confidence to assistance and co-operation, to make up for inadequacies and shortcomings and to allow the developing world, which embraces so many nations in different continents, to embark on its liberation from misery, ignorance, disease, the daily grind of subsistence living, its economic dependence on primary commodities, so that they can put into effect their plans for integrated modernization with greater ease and with more economic support.
243.	With respect to Paraguay, we are not expressing ideas of frustration or dissatisfaction. Quite the contrary; in my country the process of economic and social development has been proceeding satisfactorily for several decades, so that if we must now face negative changes in the world situation, at least our country does not feel its paralyzing effects, because the momentum gained and the changes we have achieved have placed the country in a better position to face up to challenges. This is the essential merit of the Government of General Alfredo Stroessner, whose development policy has aroused the interest and participation of the citizenry, with the side effect of affirming peace and consolidating political stability. In this atmosphere governmental action and private initiative have worked in greater harmony and become more effective, leading to a better utilization of our limited resources. This reality, which is confirmed by facts and by the general atmosphere of the country— secure and confident, without ups and downs—is what has lent our situation credibility and attracted international co-operation, to which we attribute great importance. Indeed, we should very much like that co-operation to continue.
244.	But basically—and this too must be recognized— there has been a will to act and a decision to begin. That has won the sympathy and respect of the organizations of co-operation and development financing, both at the world and at the regional level. Economic growth in Paraguay has been the highest in Latin America, achieving a rate of 5.81 per cent between 1980 and 1982, but it has now come up against the world economic crisis. However, if the necessary assistance is still forthcoming, and with additional support from the development of our own economy, the Republic of Paraguay hopes to measure up $o its task and stand the test without postponing its expectations of a new stage of modernization of its 
infrastructure, with an increase in cattle production, the initial achievements of industrial development, new prospects of regional integration in the Southern Cone and the availability of abundant electrical energy from the binational hydroelectric station at Itaipu, being built with Brazil, whose first generators will go into operation next year. We know that even with these certain factors things will not be easy, but we are talking about positive achievements of permanent value, and it is our conviction that circumstances will change for the better throughout the world, which will mean for my own country the opening up of yet another stage, in better conditions and with better prospects.
245.	This capacity for peace, this dedication to development in a climate of political normalcy, free from the corrosive harassment of extremist violence and political and social disruption, make it possible for the Republic of Paraguay  to this body with full confidence to proclaim in this Organization and our certainty that v. Ah time, events and experiences will strengthen the peaceful instruments of its action, without which our illusive security would have been even more problematical; indeed it might have succumbed to the effects of some perfidious crisis.
246.	As a world Organization, it is becoming increasingly representative of the whole world and the number of Member States is constantly growing. Now we welcome the admission of a newly independent State, which in this way has quite rightly won a seat among equals in the Organization and the Assembly. I am referring to Saint Christopher and Nevis, to which we extend our best and warmest wishes, for two reasons: because a star has now been added to the constellation of the United Nations and because at the same time the family of American nations has been extended and strengthened.
247.	However, storm clouds are gathering and becoming ever more ominous. I am speaking about the arms race, which with modem technological advances can only give rise to very serious and well-justified fears. There is the possibility—which is reason for some hope although it has not been explicitly corroborated—that the two super-Powers desire to limit their nuclear weapons. That, of course, would bring relief to the rest of the world. For this is the reality and this is the place to say it, in the midst of the General Assembly: the reign of atomic science and its mind-chilling projections in the sphere of war and destruction are exclusive to the two super-Powers. A very small number of industrialized nations do have a share in this, but beyond that limited circle, all the other nations and the seething mass of humanity inhabiting them do not have enough resources to ensure their own survival if there were the nuclear catastrophe that we so wish to avoid.
248.	The arms race of some developing countries is equally senseless. Their programmes in this field do not seem to be inspired by purely defensive considerations. Conventional armaments—but armaments that are highly sophisticated—are piling up in the arsenals of countries whose primary needs are obviously in other areas. Although we do not wish to belittle the security and sovereignty of nations, which deserve great respect and the closet attention, we cannot possibly disregard the fact that in speculating with these values and trying to reach for priorities that are out of step with reality, countries are sacrificing to the acquisition of weapons which they cannot use efficiently, or even keep in good condition, the elementary needs of their peoples: the elimination of poverty, which is the first step for the mobilization of the collective conscience in pursuit of economic and social development.
249.	Whatever the level of armament, once it becomes the subject of an uncontrolled or frenzied or over- provocative arms race, it can only serve—as my delegation maintained on another occasion—to awaken suspicion, fear and sterile rivalry among nations. As was quite rightly said at that time, the mere accumulation of arms and competition between States for the acquisition of arms are already the beginning of war-mongering, which could lead us to painful experiences.
250.	The Republic of Paraguay, whose history contains bloody proof of the effects of two international wars, has a people that, while it does not fear war, loves peace and is incapable of bearing sterile grudges. Its constitutional Government, headed by a far-sighted soldier-statesman, General Alfredo Stroessner, interpreting these essential elements of the Paraguayan national spirit, has laid stress, in his leadership, on development, on the physical integration of the territory, on agrarian reform, on increasing cattle production and on democratic participation by the people in determining the direction of the country's policy. He has done this in an awareness that this is the best bulwark for peace, the first element in the development of nations—development being also understood as the strengthening of its international identity and the augmentation of its capabilities of winning international respect and consideration.
251.	With a legitimate constitution, the fruit of the free deliberation of all the political parties in the 1967 national constituent assembly; with a republican, democratic and representative Government, which periodically goes to the people so that they can exercise their sovereign right regarding the make-up and the establishment of a Government with a plurality of options and votes; and with all the momentum gained from a stage of fruitful coexistence, the Republic of Paraguay has in recent years achieved unprecedented development, through an effort in which there has been a significant aggregation of the initiatives and actions of the Government, the direct participation of the people in the most varied forms of co-operation, and civic action by the armed forces in the work of establishing the infrastructure, such as bridges, roads, communications networks, in campaigns for health and literacy and the settling of peasant families in regions recently included in development plans or in previously empty lands. Integration of the Gran Chaco of Paraguay, in the implementation of its development programmes, in support for new settlements for the formation of stable populations and cattle-raising homesteads, the civic action of the armed forces is of vital importance. We would highlight the specific participation of the navy along the banks of the River Paraguay, of the army in the various activities of our vast interior, and of the air force in anticipation of roads and telephone and even telegraph facilities to deal with the liaison and communications requirements of the new development centers.
252.	As permanent evidence of its position in the international community Paraguay included in its constitution of 1967 article 9, which provides that:
 The Republic recognizes the principles of international law; it condemns wars of aggression or of conquest and any form of colonialism or imperialism; it accepts the pacific settlement of international disputes by juridical means; and it proclaims its respect for human rights and the sovereignty of people. It hopes to live in peace with all nations and to maintain friendly cultural and trade relations with them on the basis of juridical equality, of non-intervention in internal affairs, and of the self-determination of peoples.  

253.	In keeping with that position, my delegation would like to state that Paraguay supports all efforts to smooth the rough places and facilitate contacts so that parties in an international dispute can deal with it on a bilateral basis, if possible, since that is the most direct and effective way, or so that resort may be had to multilateral action, which can never be an obstacle to direct settlement but, on the contrary, may facilitate it, because of the presence of a friendly and conciliating influence.
254.	In this sense it is only fair to emphasize the diligence, persistence and firmness with which the Secretariat, especially the Secretary-General, the illustrious Peruvian Mr. Javier P4rez de Cuellar, has promoted and stimulated all initiatives to bring the most difficult problems to the negotiating table and to recommend peaceful solutions through organs of the United Nations or with the good offices of a group of nations or through direct contacts with the object of narrowing differences. This is a task which is never easy and often seems impossible, but the Secretary-General has an indefatigable will in the interest of universal peace and concord. The delegation of my country wishes to express its gratitude for this and to urge the Secretary-General to continue placing his great talents and dedication at the service of the United Nations for the sake of a better and more just world.
255.	However, no matter how much faith and optimism there may be in projecting against a calm background the overwhelming responsibility of the United Nations and the delicacy and complexity of its functions, it is necessary to highlight the insistence with which new problems present themselves, the persistence of others in spite of considerable efforts to solve them and the complications which can so easily cause conflicts, although limited in their origins and apparently easy to settle, to become very thorny and dangerous.
25f. By way of illustration, to give evidence of the interest with which the Republic of Paraguay views the world's problems, my delegation would like to refer to certain questions which compelled it to take a stand in delicate, serious but always important circumstances.
256.	I refer first to the question of the Malvinas, over which the Argentine Republic and the United Kingdom of Great Britain and Northern Ireland waged, in the icy land of the archipelago bearing that name and in southern waters, a brief but bloody war. The question was broadly debated, first in the Security Council and then at the thirty-seventh session.
257.	The Republic of Paraguay took part in the debate on the item in both organs of the United Nations. Nothing could better illustrate the position of my country than the statement made by Mr. Luis Gonzalez Arias at the thirty-seventh session:
 The long pacifist tradition of my country, as well as our feeling of solidarity with friendly nations, impelled my delegation to join those that requested the inclusion in the agenda of the item entitled 'Question of the Malvinas Islands', as well as to co-sponsor draft resolution 
He continued, referring to Paraguay:
 As a founding Member of the United Nations, and respectful as we are of the principles and purposes set forth in the Charter, we feel the responsibility and the duty to participate in the debate on this item in order to contribute to the search for a peaceful solution . . . 
The basis for voting followed:
 As is well known, the United Nations began its consideration of this item in 1965, during the twentieth session of the General Assembly, for the purpose of resolving in a peaceful manner the sovereignty dispute over the Malvinas Islands between the Argentine Republic and the United Kingdom, as was convincingly reflected in the terms in which General Assembly resolution 2065 (XX) was drafted.
 The invocation in certain paragraphs of resolution 2065 (XX) of the principles contained in resolution 1514 (XV), which is recognized to be the basic resolution on decolonization, clearly established that the principle of self-determination was not applicable in the dispute over the Malvinas Islands because those Islands are an occupied territory and thus the principle of territorial integrity is the overriding factor, although provisions must of course be made for protecting the interests of the British population inhabiting the Islands.
 The draft resolution before us today, submitted by 20 Latin American countries, contains almost the same arguments and terms that were used in resolution 2065 (XX). The draft resolution is an attempt to maintain the balance between the interests of both parties and to initiate negotiations under the good offices of the Secretary-General for the purpose of finding a peaceful solution to a difficult situation that has already existed for a century and a half. It does not seek to impose solutions contrary to the principles of the Charter, and it affords broad discretion for the negotiation of all relevant aspects of the question, as envisaged ever since the beginning of this initiative in 1965.  
Examining the nature of the problem, my delegation, with regard to its own vote, went on to explain:
 There can be no doubt that we are dealing not with a problem of self-determination, but rather with a dispute of a territorial nature between two States, and as proof of that statement, we have the adoption by a very large majority of resolutions 3160 (XXVIII) and 31/49.
 The historic facts of the possession of the Malvinas are known to all, and I shall not go into a detailed analysis of them, although they are relevant in the overall context of the negotiations. 
This was pointed out by Mr. Gonzalez Arias in formulating this conclusion:
 There can be no attempt now to change the basis on which the negotiations have gone on from the beginning, nor can we agree that time can compensate for the initial inadequacies of one party's title. My country has never recognized the use of force or military occupation as a means of acquiring territory. Nor can the passage of time change the illegitimate nature of such an act. To accept such acts would be to perpetuate colonial situations, and in so doing we would be denying the true meaning of resolution 1514 (XV), the scope and interpretation of which, I must repeat, have been fully clarified by United Nations practice, not only in the case of the Malvinas, but in other similar cases.
 We sincerely believe that the negotiations can yield positive solutions. We believe in the maturity of the two countries involved in this conflict. The bitter lesson of the military confrontation in the South Atlantic should serve to make it understood once and for all 
that the use of force cannot and with not lead to just or final solutions.  [72?Mf., /wrap. g/M? 723.]
258.	The Republic of Paraguay stands by the resolution for which it voted, which consisted of three points. First, it was requested that the Governments of Argentina and the United Kingdom resume negotiations in order to find as soon as possible a peaceful solution to the sovereignty dispute over the Malvinas Islands. Secondly, the Secretary-General was asked, on the basis of the resolution, to undertake a renewed mission of good offices to assist the parties to find the solution called for in paragraph 1 and to take the necessary measures to that end. Thirdly, the Secretary-General was asked to report to the General Assembly at its thirty-eighth session on the progress made in the implementation of the resolution.
259.	I turn to the reunification of the two Koreas. By the very nature of this problem, which fundamentally affects the Korean nation, a single nation in the historic sense, it may be asserted that a successful, lasting solution can be found only through direct negotiations between the authorities of South Korea and North Korea, without outside interference. The Republic of Korea has taken this position officially and has repeatedly expressed its readiness for dialogue, so the solution should be sought through negotiations exclusively between Koreans. We regard as positive the response of the international community to this position, which has the merit of a conciliatory precedent for dialogue, but we must realize that the question has not been on the General Assembly's agenda for the past seven years. Whatever may have been the obstacles—and here we see a lack of interest by one of the parties—the problem should be dealt with in a way that its importance merits, and a solution should continue to be sought.
260.	From the human point of view we must bear in mind the sufferings of millions of Koreans who were separated from their families when the two Koreas were divided. It has been estimated that 10 million people are in this situation, which has not changed. The last initiative to alleviate the suffering of separated Korean families dates back a decade, to the conference of the Red Cross of South Korea and the Red Cross of North Korea. Begun in 1972, its proceedings were suspended in 1973, and since then there has been no progress towards putting an end to this distressing problem, whose major difficulty lies in the very fact of the division of Korea into two ideologically antagonistic States and the differences in their situation in the international community.
261.	For the sake of peace and of human rights, which embrace the Korean nation over and above divisions, the delegation of Paraguay believes that we should encourage the Secretary-General's initiative in his noble mission of good offices to promote dialogue between the two Koreas. This task has its antecedents in his visit to North Korea on 2 and 3 May 1979 and to the Republic of Korea from 4 to 6 May.
262.	Because of the persistence of the problem and the obstacles raised by other factors, a State with 40 million inhabitants and a volume of trade of $50 billion remains outside the United Nations, despite participating as a full member in 55 international organizations, including 14 specialized agencies of the world Organization. This situation, which is logically indefensible, is part of the problem, to which a comprehensive solution is the most desirable, since it would resolve everything. But the best way to bring this about, free from outside interests, can only be direct communication between Seoul and Pyongyang, with the good offices of the Secretary-General.
263.	The shooting down of a South Korean airliner is an event which profoundly moved the world. It was just one more link this year in the chain of dramatic events which have marked the life of the Korean people for years, sorely afflicting the Republic of Korea in particular.
264.	The shooting down by Soviet Air Force aircraft of the Korean Air Lines jumbo jet on a routine flight between New York and Seoul is still the subject of hot debate and categorical denials. From its absolute denial of any knowledge of or participation in the incident, the Soviet Union went to the other extreme of acknowledging the incident. At the Madrid follow-up meeting of the Conference on Security and Co-operation in Europe, the Soviet Foreign Minister stated that whoever violated the frontiers of the Soviet Union knew what to expect. The peremptory tone of that statement makes one think of a deliberate, horrifying act. But he went further with regard to this particular case, saying that the aircraft that committed the incursion did not obey orders to fly towards a Soviet airport, but tried to escape, and the Soviet interceptor carried out the orders from the higher command to put an end to the flight. Drawing from an indefensible situation general ethical and political principles, which require a different base to have any validity, the Soviet Foreign Minister threatened that if anyone raised his hand against the Soviet Union's spiritual, social and civic values, if there was any premeditated attempt to exacerbate international tension, such actions would receive he response they deserved. That is to put things in the passive, and no one summed up the thoughts prompted by the statements of the Soviet Foreign Minister better than the United States Secretary of State, George Shultz, who said that the Soviet Union's concept of defensive methods made one think that such acts could be repeated. He added, in a most impressive comment, that there were many ways of defending Soviet territory, but they must be compatible with human rights.
265.	Given the high level of technology achieved by the Soviet Union, it is inexplicable and unbelievable that it was unable to make a complete and correct identification of the South Korean commercial airliner in order to coordinate it with the schedule of its normal flights and with the number of passengers it normally carries. These data are not secret, but information which is routinely available.
266.	These circumstances make the various explanations provided unlikely and show the true value of the Soviet Foreign Minister's words. In the version which admits that the shooting down of the jumbo jet and the resulting death of 269 passengers of various nationalities were a  mistake , it was maintained that the Soviet pilots took the aircraft for a reconnaissance aircraft. According to Viktor Linnik, a counselor in the department of international information of the Central Committee of the Communist Party of the Soviet Union, in a statement published by the Madrid press,  They never thought it was a civilian aircraft. If they had known, the decision would have been quite different. I am absolutely certain of that.  That is not what the Soviet Foreign Minister says, nor is it what logic dictates, considering the sophisticated means of aerial and remote sensing at the disposal of a super-Power such as the Soviet Union.
267.	As soon as he learned of this incredible and terrible event, the President of the Republic of Paraguay, General Alfredo Stroessner, sent the following message to the Secretary-General:
 The people and Government of Paraguay join with me in rejecting and vigorously condemning the barbarous crime perpetrated against the peace-loving, free Republic of South Korea by the Soviet air force. We denounce before the highest world body, of which 

Your Excellency is Secretary-General, this new, infamous act of aggression against mankind. We ask you, Sir, to make public our denunciation and condemnation of the unpunished murder of the nearly 300 innocent passengers who were travelling on board the Korean Air Lines Boeing 747. 
268.	At the same time, President Stroessner sent a message to the President of the United States, Ronald Reagan, which read as follows:
 Communist barbarism has claimed further innocent victims, among them a member of the Congress of your nation, Mr. Larry McDonald, who was lost in the destruction of the South Korean KAL Boeing 747 passenger aircraft at the hands of the Russian air force. In the face of this heinous and unprecedented crime against humanity by the Soviet Union, and of the grief suffered by your people and your friendly country, I express, on behalf of the Paraguayan people and its Government, over which I preside, our most vigorous condemnation and rejection of this brutal act, as evidence in this tragic circumstance of our sympathy and solidarity with Your Excellency and with the noble American people. 
269.	A third message was sent by President Stroessner to his South Korean counterpart, M:. Chun Doo-Hwan. That message stated:
 The savage crime committed by Soviet communism, of which mankind itself was the victim, has filled the Paraguayan people with horror. In the name of that people and of the Government of which I am President, and on my own behalf, I wish to convey to you our solidarity and sincere condolences. We vigorously reject this new act of barbarism committed by Russian terrorism, and we condemn the murderous aggression which sacrificed so many innocent lives through the destruction of the peaceful commercial Boeing 747 aircraft of Korean Air Lines. 
270.	There is no need to make any further explanation of the position of Paraguay with regard to this horrifying incident, which is incomprehensible from any standpoint.
271.	With regard to Kampuchea, since Viet Nam invaded that country in 1978 very little progress has been achieved, either internally or militarily, towards the true liberation of that country.
272.	Since 1979, when the question was first considered by the General Assembly, at its thirty-fourth session, the Republic of Paraguay has taken an unswerving position, which may be summed up in the following terms.
273.	First, the current Government in Phnom Penh is illegal, because it was imposed by force by an invading army.
274.	Secondly, while Paraguay never recognized the communist regime of Pol Pot, it is that regime or its successor which is entitled to a seat in the General Assembly because of the simple fact that the Assembly has never revoked its decision to recognize it as the de facto Government.
273. Thirdly, the Republic of Paraguay supports the recommendation of the International Conference on Kampuchea, in which it participated, that a political settlement be reached which should provide, infer for the complete withdrawal of all foreign troops, the neutrality of the country and the holding of free elections under United Nations supervision for the formation of a new Government.
276. Fourthly, the Republic of Paraguay sees as a positive step the formation, in mid-3982, of a tripartite Coalition Government of Democratic Kampuchea under the presidency of Prince Norodom Sihanouk.
277.	Fifthly, the position of the Republic of Paraguay is consistent with its past record on the question, inasmuch as its delegation participated in the debate on it and was among the sponsors of resolution 37/6, which was adopted by the Assembly by an overwhelming majority.
278.	The Republic of Paraguay attaches to the question of Afghanistan a great political and even historical importance, because it concerns the first clear-cut case of invasion and military occupation by the Soviet Union of a neighbouring country whose tradition, culture, religion and race have very little in common with those of the invading State. The Soviet Union has been unable to show incontrovertibly that it has not violated, at the least, the principles of the self-determination of peoples and of non-interference in their internal affairs, principles which are the very essence of international coexistence and are a facet of the equality of nations in the eyes of the law— thus challenging the fundamental premises of the United Nations.
279.	The position of the Republic of Paraguay on the tragedy of the Afghan nation remains unchanged and may be summed up as follows: first, unreserved condemnation of the Soviet invasion and military occupation of Afghanistan; secondly, support for the demand for the immediate withdrawal of Soviet troops; thirdly, support for the world information programme on the Afghan question, in order to make public opinion more aware of this subjugation aspect of international communism, translated into action in the case of Afghanistan by the Soviet Union itself; fourthly, support for the good offices of the Secretary-General; and fifthly, support for a peaceful solution of the conflict.
280.	With regard to the question of the Middle East, my delegation believes that this conflict, by virtue of its complexity and the many clearly discordant elements which combine to make it more dangerous and explosive, poses a serious threat to world peace. Over the years, this problem has taken a variety of forms, and it is one of the oldest in the history of the United Nations. At its various stages or situations, the Republic of Paraguay has unfailingly contributed its views and its vote, remaining unswervingly true to the principles of the United Nations.
281.	In its present state, the Middle East conflict requires close attention and the utmost wisdom on the part of the Secretary-General in order to prevent the crisis from reaching the point of no return and to keep open the option of negotiations. It is of the greatest importance that the super-Powers too should proceed on these lines, for the sake of world peace and common security.
282.	In any case, with the problem evolving rapidly and in circumstances of highly justified expectations because of the turn taken by the conflict, the Republic of Paraguay wishes to restate on this occasion its support for any solution or solutions proposed that are in keeping with the principles of the United Nations, so that the peoples and nations concerned in this explosive affair can see their aspirations met, in keeping with the justice of their demands, so that international law can find new points of support for its valid and practical implementation in a world which so urgently needs to be kept safe from any bellicose inclination which could throw it into the abyss of destruction.
283.	There are many other situations. Some are as important as that in the Middle East, but for the sake of brevity my delegation will confine itself to reaffirming the unchanging position of the Republic of Paraguay in the defense of the principles of the Charter of the United Nations. We shall accordingly remain unswervingly loyal to the resolutions of the Organization and the efforts of 
the Secretary-General in the constant search for peaceful solutions which unite and strengthen, without leaving ill effects.
284.	I have already anticipated certain references to disarmament, but my delegation wishes to highlight certain further aspects, to make some comments and to confirm its position on the problem of arms and its ideal remedy, which is disarmament.
285.	First, it should be borne in mind that the Republic of Paraguay was a sponsor of General Assembly resolution 37/71, concerning Additional Protocol I of the Treaty of Tlatelolco to both of which my country is a party. That resolution contained an appeal to the nuclear Powers which have not yet done so to ratify Additional Protocol I. This year, consistent with its unchanging position, Paraguay was among the countries which called for the inclusion of a new item on the agenda for this session on the Treaty on the Non-proliferation of Nuclear Weapons.
286.	The arms race, on which my delegation has already taken a stand, has reached outrageous proportions in the last decades. It has been stated that last year military expenditures exceeded the sum of $800 billion; we can imagine what a dizzying peak could have been reached were it not that the world is passing through a grave economic crisis which is internationally imposing drastic financial restrictions, a situation which affects even the basic priorities of most nations.
287.	This is a phenomenon which shows no signs of shrinking or receding but on which we must constantly dwell, appealing to and urging the super-Powers and the industrial Powers to give the easing of tension and disarmament a permanent place in their concerns and initiatives, so that achievements on this decisive level of world security can be reflected and have a moral influence at other levels, secondary, perhaps, yet still important to world peace and the tranquillity of nations. In particular, an end should be put to the paradox of countries which are devoured by elementary subsistence needs but are still squandering their resources in a frenzied arms race to produce the most sophisticated conventional weapons, a race which can only bankrupt them.
288.	The position of the Republic of Paraguay has been and remains one of supporting all efforts aimed at a rational reduction of arms expenditures, keeping them at levels compatible with defence and world security. Disarmament must be the result of joint efforts, proportionate and properly balanced among all parties which seek this objective, and consequently any proposals for unilateral disarmament, or disproportion disarmament, are out of order and would raise doubts about the good faith of those advocating them.
289.	On the problem of refugees, my delegation first wishes to say that for humanitarian reasons and in order to avoid further aggravation of this problem which has involved so much human suffering, it is concerned that the resolution adopted in 1981 has not yet been implemented. It was decided to set up a group of experts to make recommendations on this serious problem of refugees, but it has been stated that the regional groups have not been able to agree on the distribution of posts. That is deplorable, because it means that side issues are impeding the attainment of a higher aim which is in the highest interests of the Organization.
290.	My delegation urges the relevant parties to overcome the difficulties, which seem illusory or based on self- interest, so that the work of the group of experts can begin, work which can be of great help in solving the problem which, for whatever reason, has tended to get worse and may very well become an instrument of political speculation and international pressure, particularly when it affects territories neighbouring the countries from which the refugees flee, so that the resentments aroused are added to the humanitarian and economic problems generated by these situations.
291.	As to the world economic crisis, I would point out that we are advancing into the Third United Nations Development Decade without having achieved the aims which inspired, two decades ago now, the declaration of these Decades with specific goals and principles.
292.	In 1960, the need for an international development strategy was discussed. The General Assembly proclaimed the 1960s as the first United Nations Development 	during which period the greatest international financing efforts were to be centered especially on the underdeveloped countries. But that proposal did not include any effective plan to co-ordinate the different national policies and to bring about generally positive results. Ten years later, for the decade of the 1970s, the General Assembly, at the time that it proclaimed the Second United Nations Development Decade, also approved the International Development Strategy to serve as a guide for the plans and policies of Governments.
293.	At the request of Venezuela, there was included in the agenda of the thirty-fifth session of the General Assembly an item entitled  Launching of global negotiations on international economic co-operation for development  and decision 35/443 was approved, in which the President of the Assembly was requested to continue unofficial consultations with a view to arriving at an agreement for the launching of these negotiations within the framework of the Third United Nations Development Decade. Up to the last session of the General Assembly no progress had been achieved on this, but regardless of what is reported this year, it is appropriate to emphasize the legitimate interest of the developing nations in particular in a more effective handling of this problem, since they are less capable of defending themselves against a prolonged world crisis. Efforts must be made to avoid any dislocation that would jeopardize what has already been achieved, if not in reducing the gap between them and the rich countries, at least in maintaining in operation the development plans which are vital for them and which should not be subjected to any further interruptions or postponements.
294.	My delegation has a particular interest in the subject of new and renewable sources of energy, because of experiences which place the Republic of Paraguay in a privileged position in the world in terms of the development of new and renewable sources of energy.
295.	First I should like to make some comments on the history of this item in the Organization. In 1978, under resolution 33/148, the General Assembly decided to convene an international conference on new and renewable sources of energy, which was held at Nairobi three years later, in 1981. Paraguay participated in that conference.
296.	Subsequently, at the thirty-sixth session, the General Assembly endorsed the Nairobi Programme of Action for the Development and Utilization of New and Renewable Sources of Energies and, among other things, decided to establish an interim committee to which was entrusted the initiation of that Programme. However, unfortunately, one year later, at the thirty-seventh session, in 1982, the General Assembly noted that nothing had been done, and therefore it established the Committee on the Development and Utilization of New and 

Renewable Sources of Energy, recommending the immediate initiation of the Programme to which I have referred. The Committee remains open to participation by all Member States.
297.	My delegation would like to emphasize the support of Paraguay for all the actions of the Organization for the establishment of machinery to ensure the securing o resources and technologies to promote the carrying out of specific projects within the Nairobi Programme. It is to be hoped that at this session the Committee will be able to offer something new with regard to the progress of its work.
298.	The Republic of Paraguay for years now has been carrying out with the utmost seriousness a programme of energy production to free itself from thermal factories, which are insatiable devourers of valuable forestry resources, whether wood or charcoal, or which, in a country that has no oil, require very expensive imports, greater each year, if they require oil to function. The experience of the country has been encouraging in these respects, and the Government decided in the mid-1950s to establish a hydroelectric energy project, using the different levels of an internal river, the Acaray. With financial assistance from the Inter-American Development Bank and with the generous support of Brazil in carrying out the project, the work was completed within the planned time limit and had the intended effects. Clean hydroelectric energy totally replaced that which had been produced by thermal means, and the gainer in all this was the ecology of the country. Sources of pollution were eliminated, and forestry was restored in the areas of Asuncion, which had been the most deforested. The original factory of Acaray was duplicated, and another dam was built at a higher level to increase the water reserve.
299.	Apart from the national hydroelectric energy programme, within which other projects are still being developed, the Republic of Paraguay, together with the Federative Republic of Brazil and the Argentine Republic, by means of treaties it has with each of them, participates on an equal basis in the gigantic project at Itaipu, which is almost finished, and a similar one at Yacyreta. The first, which is the largest of its kind in the world, is soon to begin energy production with the installation, which is now almost ready, of its first turbines, which will number 18 in all and will produce more than 12 million kilowatts. As regards the Yacyreta project, undertaken jointly with Argentina, after many difficulties and postponements and with a great deal of support work and infrastructure which has already been completed, the work now seems well on the way. It enjoys the political support of the parties, and it is necessary for the development of a broad region of the Southern Cone of America and will stimulate new forms of integration. Therefore it is to be hoped that it will have the support of the wealthy countries and international financial agencies, since such is well merited in view of the fact that its energy production will be approximately half that of Itaipu and the fact that when the work is completed and production begins it will constitute an invulnerable insurance against inflation and the passage of time.
300.	My delegation cannot omit a special reference, however brief, to the subject of trade and development, which it believes to be of great importance. In this connection, for obvious reasons, since it is a land-locked country, Paraguay awaits with interest and will follow with great attention the evaluation of the report of the sixth session of the United Nations Conference on Trade and Development,'  held at Belgrade from 6 June to 2 July 1983, and the examination of the draft resolution entitled  Specific action related to the particular needs and problems of land-locked developing countries .
301.	On this subject, my delegation wishes to emphasize the good relations it maintains with its large maritime neighbours, which have made possible the satisfactory development of agreements which will give Paraguay access to the sea. The purpose is to continue improving understandings and bring about better means of integration through communications and river, rail and road transport, through which my country will have easier access to the ports of three countries: Argentina, Brazil and Uruguay.
302.	As for the report on the sixth session of the United Nations Conference on Trade and Development, the Republic of Paraguay confirms its position and expresses its confidence that the difficulties in arriving at concrete and satisfactory results will finally be overcome.
303.	Access to scientific and technological knowledge and mastery thereof are indispensable for countries' development. The Organization is understanding this more clearly, although the results are not yet fully satisfactory. Consequently it continues to be a subject of high priority, and therefore we would stress the need to broaden and intensify international co-operation in the area of science and technology for development and to give particular attention to the development of these technologies as they apply to the conditions of the developing countries.
304.	In order to put the programme into effect, the General Assembly decided in 1979 to establish an Intergovernmental Committee on Science and Technology for Development, but this Committee, as was to be expected from the nature of the problems for which it was to propose solutions, particularly those connected with financing, was involved in long and difficult negotiations. We still need to produce a plan with the consensus necessary to ensure that it is practical and viable, and in this regard my delegation trusts that the timely directives of the Secretary-General to stimulate the necessary studies will promote the success of this initiative, which will be to the credit of our Organization.
305.	UNDP is of great interest to the developing countries, and therefore priority should be given to solving the financial crisis which is hampering its development. The Committee of the Whole of the Governing Council has explained the position as follows. First, there is a crisis of expectations, since it had been hoped to reach an annual growth rate of 14 per cent, as laid down in 1979 by the General Assembly in resolution 34/106. Secondly, there is an accounting crisis, in view of the unexpected depreciation of the currencies in relation to the dollar. Thirdly, there is a crisis of remunerations, because of the high cost of providing experts for the developing countries.
306.	It is to be hoped that the report of the Governing Council on the problems facing UNDP will contain sufficient elements to provide for a viable solution to the problem at this session of the General Assembly.
307.	In connection with special economic assistance and help in cases of disaster, my delegation wishes to place on record the gratitude of the Government of the Republic of Paraguay, which on 27 May 1983 asked UNDRO to appeal for the solidarity of the international community to help those who suffered from the severe floods caused by the exceptional rise of the Paraguay and Parana Rivers.
308.	Through consultation with the resident representative of UNDRO and UNDP in Asuncion and the authorities of the Paraguayan Government, a list of necessities 
was drawn up and was duly covered by contributions from the Government and international assistance, not to mention the solidarity and co-operation received from the entire Paraguayan people in the emergency, because of which a disaster psychology did not spread at any time. The UNDRO representative sent especially to Paraguay had occasion to verify on the spot the operational capacity achieved for the necessary help to be given.
309.	With regard to the convention against mercenaries, whose preparation has been long and difficult, the item was included in the agenda of the General Assembly for the first time in 1979. Since then it has been considered every year, given the importance attached to it by various nations and groups of nations with often conflicting criteria.
310.	In relation to the various draft conventions submitted for the consideration of the ad hoc Committee created in 1980,  the position of the Paraguayan delegation, on express instructions from the national Government, has always been one of wholehearted support for the adoption of a legal text on the subject. In particular, with regard to the primary item of the definition of  mercenary , it highlighted the need for a more current concept of this word, bringing it more into line with the general realities of our time. Thus a mercenary will not be just a foreigner who participates for pay in a fight that has nothing to do with him, but also one who for ideological reasons enlists as a volunteer in the internal struggles of other countries. Such attitudes are contrary to the peoples' right to self-determination and the principle of non-intervention in their internal affairs. In support of this position of my delegation, I quote paragraph 1 of article I of the International Covenant on Civil and Political Rights, which reads as follows:
 All peoples have the right of self-determination. By virtue of that right they freely determine their political status and freely pursue their economic, social and cultural development. 
311.	With regard to the law of the sea, the Republic of Paraguay, which is situated more than 1,000 kilometres from the nearest port, has followed with constant interest the evolution of the law of the sea. As long ago as 1971, at the General Assembly of the Organization of American States, my country set down its position in the following terms:
 The Republic of Paraguay is a landlocked State, and geographical and historical circumstances have deprived it of the extraordinary benefits of enjoying a coastline. Nevertheless, Paraguay has the right to enjoy the freedom of the high seas, unrestricted navigation thereon, fishing resources and the subjacent resources and the air space over it. And, to the extent that States with a coastline arbitrarily increase their sovereignty by increasing their territorial sea, they are thereby arbitrarily limiting the rights of the Republic of Paraguay and all other land-locked States. 
312.	Therefore, my delegation considers that the year 1982 was of surpassing importance in the history of the development of the law of the sea. The Third United Nations Conference on the Law of the Sea, which began in 1973—a decade ago—concluded its work. On 10 December 1982 in Montego Bay, the United Nations Convention on the Law of the Sea, the fruit of such arduous and long-drawn-out work, was opened for signature. Paraguay signed the Final Act, confirming its commitment to participate actively in the establishment of a more just juridical order for the seas.
313.	We have left the subject of terrorism to the end of our statement. Terrorism is one of the thorniest problems of our time and is frequently to be found at the root of other more serious conflicts because they have international implications. This is confirmed by the fact that in the face of the extraordinary resurgence of acts of terrorism in the 1970s, the General Assembly decided to include on the agenda of its twenty-seventh session an item on measures which could be adopted to prevent terrorist activities. Since that time—that is, 1972, the year which saw the setting up of the Roc Committee on International Terrorism—the item has come back to the Assembly every two years except for 1973 and 1977; but in fact there has been no clear-cut progress.
314.	In the Sixth Committee, in which this item is traditionally considered, there continues to be a strong divergence of opinion over the definition of terrorism and the emphasis which should be placed on suppressing this phenomenon and eliminating its underlying causes. With respect to the latter, the vagueness and the political propaganda are the factors making agreement more difficult. As we know, there are countries and groups of countries which believe that what the Assembly should recommend is that Governments take measures to eliminate the causes of terrorism, thereby implicitly justifying it as an element of political struggle for as long as these causes persist, causes which may be real but also may be pretended for propaganda purposes.
315.	However, we must recognize that this lack of agreement in arriving at an international convention on terrorism and ways of combating it adds another problem, which is all the questioning and criticisms encountered by the anti-terrorist struggle on the part of countries and sectors which allow it as a valid political element. Hence, for lack of clear and uniform criteria and for lack of a universally accepted agreement, the situation benefits terrorism, against which there are no sanctions, and is prejudicial to government authorities, so frequently accused of sinister violations.
316.	My delegation would like to set on record once again the categorical rejection by the Government of the Republic of Paraguay of terrorism and of all forms of extremism and violence as contrary to democracy and peace. Paragraph 3 of article 21 of the Universal Declaration of Human Rights stipulates that:
 The will of the people shall be the basis of the authority of government; this will shall be expressed in periodic and genuine elections which shall be by universal and equal suffrage and shall be held by secret vote or by equivalent free voting procedures. 
317.	This essential stipulation for democracy is incompatible with terrorism, whose pernicious effects frequently aggravate the causes on which it is based before these causes are eliminated.
318.	Finally, again with regard to terrorism, we may invoke, only to despair of its lack of effect, the norm laid down in article 30 of the Universal Declaration of Human Rights, since no person or group of persons can invoke it  to engage in any activity or to perform any act aimed at the destruction of any of the rights and freedoms set forth herein .

